Citation Nr: 0524377	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.	Entitlement to service connection for gout.

2.	Entitlement to a clothing allowance for 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service in the United States 
Air Force from June 1966 to February 1960.  The record 
indicates he also had unverified service in the United States 
Army from October 1975 to March 1978, and verified U.S. Army 
service from June 1978 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in pertinent part, denied the veteran's 
claims for service connection for post-traumatic stress 
disorder (PTSD) and gout.  The veteran submitted a timely 
notice of disagreement (NOD) as to these claims in March 
2002, and a statement of the case (SOC) was issued to him by 
the RO in December 2002.  However, in a November 2003 rating 
decision, the RO granted the veteran's claim for service 
connection for PTSD and awarded a compensable disability 
evaluation.  The Board is of the opinion that the RO's action 
reflects a full grant of the benefits sought as to the 
veteran's claim for service connection for PTSD.  Therefore, 
the Board will confine its consideration to the issues set 
forth on the first page, above.

The issue of entitlement to a clothing allowance for 2001 is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
gout is related to the veteran's periods of active military 
service.



CONCLUSION OF LAW

Gout was not incurred during the veteran's periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records (SMRs) for the veteran's first 
period of service are not referable to a complaint or 
diagnosis of, or treatment for, gout.

An October 1970 VA examination report is negative for any 
complaints, findings, or diagnosis of gout.

SMRs for the veteran's second period of service, from 1975 to 
1992, are not indicative of any diagnosis of gout.  According 
to results of a May 1980 laboratory test, nitrate and uric 
acid crystals were noted.  Clinical entries made at that time 
indicate that the veteran was treated for essential 
hypertension.  

A September 1980 orthopedic consultation record reflects the 
veteran's complaints of bilateral knee pain.  The clinical 
impression appears to be hyperuricemia likely (but see the 
June 2003 VA examiner's opinion, infra).  

The clinical records reveal that in October 1980 the veteran 
was seen for neck and mid-thoracic spine pain with difficulty 
moving, that was assessed as musculoskeletal pain.  It was 
noted that results of a 24-hour uric acid test showed 
excessive excretion and uric acid crystals in the urine.  The 
urine test was to be repeated, and Allopurinol was probably 
to be prescribed.  A subsequent test reflected slightly lower 
results, and Zyloprim was prescribed.

In November 1980, clinical records indicate that the veteran 
was seen for follow-up of increased uric acid and blood 
pressure.  It was noted that he complained of bilateral knee 
pain, which was diagnosed as chondromalacia patellae.  It was 
further noted that in May of that year medication had been 
prescribed for high blood pressure and, in the past two 
months, a 24-hour urine collection was ordered and a question 
of gout was raised.  According to the record, the veteran had 
no other symptoms referable to increased blood pressure or 
cardiac disease.  Subsequent records indicate that 24-four 
hour urine collection was reordered three more times, and 
came back normal.

In May 1981, an orthopedic consultation report reflects that 
the veteran was seen for complaints of bilateral knee pain.  
The clinical impression appears to include hyperuricemia 
(Id.).  An October 1981 orthopedic consultation report 
reflects an impression of patellofemoral pain syndrome and 
hyperuricemia (Id.).  The clinical plan included a repeated 
uric acid test.  A July 1982 clinical record reflects a past 
medical history of hyperuricemia (Id.).  A July 1984 
consultation record indicates that the veteran was examined 
for complaints of chronic mechanical low back pain with a 
questionable history of hyperuremia (Id.).  

When he was examined for retirement in October 1991, clinical 
and laboratory findings were not indicative of gout, nor was 
gout diagnosed.  An October 1994 orthopedic consultation 
report reflects an assessment of mild degenerative arthritis 
of the cervical and lumbar spine.

Post-service, VA and non-VA medical records and examination 
reports, dated from 1992 to 2004, are associated with the 
claims file.  The VA medical records reflect the veteran's 
treatment for various disorders, including degenerative joint 
disease of the knees, prostatitis, hemorrhoids, and 
gastroesophageal reflux disease.  

VA examinations performed in May and October 1992, and in 
February 1997, are not referable to any complaints or 
diagnosis of` gout.

According to August 1997 VA progress notes, the veteran 
complained of pain and swelling in his left foot.  On 
examination, tenderness was noted at the metatarsophalangeal 
joint.  The impression was probable degenerative joint 
disease, and X-rays were scheduled.  The radiology report of 
the X-ray of the veteran's left foot includes an impression 
of old trauma to the distal 5th metatarsal with degenerative 
osteoarthritic changes at the first metatarsophalangeal 
joint.  When the veteran was seen in the clinic a few days 
later, the record reflects that the X-rays were negative for 
fractures, and urine tests were normal.  The clinical 
impression was a need to rule out gout, and arthritis.  

A November 1997 VA medical record reflects the veteran's 
complaints of painful swelling in both feet that happened 
once or twice a week with activity.  He also had redness and 
point tenderness in the center of the pad of his foot.  The 
entire episode usually lasted approximately eight hours.  It 
was noted that an August 1997 X-ray showed degenerative joint 
disease but no evidence of gout.  It was also noted that the 
veteran's past medical history included a history of gout in 
both knees in 1978 for which he was given prescriptions for 
medication; however, he had chosen to control his gout with 
diet alone.  Upon clinical examination, the assessment was 
degenerative joint disease.  It was noted that the veteran 
was advised that the pain, swelling, and redness he 
experienced in his feet could be related to degenerative 
joint disease, as evidenced by the August 1997 X-rays, or 
could possibly be caused by gout.  He was advised that since 
his uric acid level was normal (6.0) in August 1997, he would 
have to have the joint tapped in order for gout to be 
diagnosed.  A subsequent record entry indicates that a 
physician reported that the veteran's uric acid level was 
within normal limits.

An April 1998 VA Agent Orange protocol examination report is 
not referable to a diagnosis of gout, and an April 1998 VA 
bacteriorology final report of the veteran's urine reflects 
no growth in one day.

VA radiology reports of X-rays of the veteran's knees, dated 
in September 1998 and February 1999, reflect degenerative 
joint disease but no acute process or other abnormality.

VA records indicate that results of urine tests performed in 
April 1999 were essentially normal.

VA orthopedic examination reports, dated in August 2000 and 
August 2001, are not indicative of any manifestation or 
diagnosis of gout.

Private hospital records, dated from March to May 2001, 
reflect the veteran's treatment for a medial meniscal tear of 
the left knee that was surgically repaired.   The records are 
not referable to complaints of, or treatment for, gout.

In his August 2001 claim for service connection for gout, the 
veteran said that the private hospital, noted above, was the 
only place of his treatment for gout.  

A September 2001 VA medical record indicates that the 
veteran's medications were reviewed and renewed, and he was 
advised to continue with colchicine for acute gout.

When seen in the VA outpatient clinic in September 2002, the 
veteran reported no recent gout exacerbations.

In June 2003, the veteran underwent VA orthopedic 
examination.  According to the examination report, a review 
of medical records reflected that the veteran was diagnosed 
with "hyperuricosuria" (not hyperuricemia) that could not 
be proven later on, and his knee condition in service was 
later diagnosed as chondromalacia, not gout.  It was noted 
that the veteran had started taking colchicine a year earlier 
and took it when he thought the gout was coming, e.g., "when 
my ears [begin] to pound or my legs [begin] to swell".  The 
veteran's last attack was three days earlier, after eating 
Korean food.  He said he might get an attack once a month, 
but took colchicine with good prevention of the attacks, 
which occurred more often in the winter and if he was at 
home.  The veteran's gout usually started in his ankles and 
the balls of his feet and he said "swelling may go up to the 
knee".  The examiner noted parenthetically that the swelling 
did not begin on the knee and that the veteran also had 
degenerative joint disease of both knees that was unrelated 
to gout.  


Further, the veteran reported chronic intermittent stiffness 
of either hand, which was parenthetically noted to be 
unrelated to gout.  The veteran described flare-ups as 
"swelling" that was precipitated by eating out, high purine 
foods, or in cold weather.  With an attack, he experienced 
very decreased and temporary (of one or two days in duration) 
range of motion and joint function.  Upon clinical 
examination, the pertinent diagnoses were gout by history, 
non-gout degenerative joint disease of both knees and both 
first metatarsophalangeal joints, and mild Dupuytren's 
contractures in the palms of both hands.  

According to the examination report, the examiner noted that 
in the military, due to the veteran's complaint of knee pain, 
a 24-hour urine collection was ordered and noted to have 
"hyperuricosuria" (not hyperuricemia).  A urine collection 
for 24 hours was reordered three more times, and came back 
always normal without medication.  The VA examiner said the 
hyperuricosuria means "high uric acid or urates in the 
urine", and that hyperuricemia (high uric acid in the 
blood), "which [the veteran] did not have, might or might 
not be complicated by gout".  It was further noted that the 
veteran was later clinically diagnosed with chondromalacia of 
the knees (which was not diagnosed by magnetic resonance 
imaging (MRI) or arthroscopy), and spurs in the feet.  In 
addition, it was noted that none of the chemistries at the VA 
facility showed hyperuricemia.  The VA examiner said this was 
discussed with the veteran, who said he took colchicine, and 
the examiner commented that the medication had nothing to do 
with blood uric acid levels.  It was further noted that the 
veteran claimed his ears would begin to throb and his hand 
begin to get tight before a gout attack of "swelling" came, 
which the VA examiner said was not in the medical literature.  
During the examination, the veteran showed the examiner his 
left leg, which was slightly swollen, although the examiner 
said that the veteran wore a tight knee brace on the left 
that may have caused stasis edema.  In the VA examiner's 
opinion, the veteran's history of gout at the present time 
was "less likely than not" to be related to his military 
service.

According to a February 2004 VA outpatient urology record, 
the veteran had a history of gout.  He was scheduled to leave 
for Germany for a new job, and would be gone for three years.  
The clinical assessment was not indicative of the presence of 
gout.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 


In a February 2002 letter, the RO informed the appellant that 
his claim for service connection for gout was denied, on the 
basis that that the disorder was not related to service.  In 
a May 2005 letter, the RO advised him of the evidence needed 
to support his claim.  

In his notice of disagreement filed in March 2002, the 
veteran contended essentially that the denial was 
"unfounded".  His basis for that assertion, set forth in 
his substantive appeal on VA Form 9, received in February 
2003, was that his service medical records reflect a high 
uric acid that was a leading indicator of gout, and that 
Allopurinol was prescribed for his gout.  

The RO issued a detailed December 2002 SOC and January 2004 
and January 2005 supplemental statements of the case (SSOCs), 
in which the veteran and his representative were advised of 
all the pertinent laws and regulations, including those 
regarding service connection.  The SOC also contained the 
text of 38 C.F.R. § 3.159(d)(1), which sets forth the new 
duty-to-assist regulation.

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
eligibility for service connection.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
December 2002 SOC contained pertinent language from the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2004).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the interpretation 
by VA and the Court of Appeals for Veterans Claims of section 
1110 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary, and therefore the decision based on that 
interpretation must be affirmed); see also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court,

which has stated, "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for gout.  The evidentiary record demonstrates that, 
although considered, gout was not diagnosed in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no clinical 
showing that the veteran had gout.  While the evidence 
reflects that, in 1997, gout was again considered, clinical 
findings did not support such a diagnosis, although 
subsequent VA medical records indicate that the veteran had a 
history of gout and took prescribed medication for it.  See 
Rabideau, and Degmetich, supra.

Nevertheless, even assuming for the sake of our present 
analysis that gout was at some point diagnosed, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that the first post-
service evidence of the presence of gout is from 1997, five 
years after the veteran's separation from active military 
service, when it was only suspected that the veteran had 
gout, but not confirmed by laboratory test results.  
Moreover, in June 2003, a VA examiner who reviewed the 
veteran's medical records, and examined him, concluded that 
the veteran had hyperuricosuria (not hyperuricemia) in 
service, and opined that the veteran's history of gout at 
present was not likely to be related to his military service.  
In short, no medical opinion or other medical evidence 
relating the veteran's gout to service or any incident of 
service has been presented.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has gout which is related to service or any incident thereof.  
38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
gout must be denied.


ORDER

Service connection for gout is denied.


REMAND

The Board notes that, in an August 2001 letter, the RO 
advised the veteran of the denial of his claim for a clothing 
allowance.  Thereafter, in an August 2001 signed statement, 
the veteran said "[t]his is a notice of disagreement with 
DVA decision dated 8/17/01 denying clothing allowance."  He 
also requested that a personal hearing be scheduled, if 
needed.  The veteran said he was issued a left knee brace in 
1999 and had worn it ever since, and that the clothing 
allowance was paid in 2000 and should have been paid again.  
The Board notes that an RO employee evidently wrote on the 
veteran's statement "non paid as recurring", but there is 
no indication that the RO responded in any way to the 
veteran's statement.  The Board construes the veteran's 
August 2001 statement as a timely NOD as to the issue of 
entitlement to a clothing allowance for 2001.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (NOD initiates review by the Board of 
the RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the 
case regarding the issue of entitlement 
to a clothing allowance for 2001.  Then, 
if, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal as to this issue, that claim 
should be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


